Dodge, J.
We have been unable to avoid the conclusion that the questions presented in this case have not been fully tried or decided. Christina Bade’s legal settlement in She-boygan Falls had undoubtedly been extinguished by her two years of residence outside of that town, unless, during each year thereof, she had been, in, some degree at least, supported as a pauper. Scott v. Clayton, 51 Wis. 185, 8 N. W. 171. Mrs. Bade was, confessedly, not a pauper in fact, being capable of earning her own living, and having, at least during the first year, some money; but this fact is not conclusive against the possibility of her being supported as a pauper. Ettrick v. Bangor, 84 Wis. 256, 54 N. W. 401. The conceptions involved, however, in the expression “supported as a pauper” are twofold. It is not only essential that aid should have been given by the town, but that such aid should have been applied to or received by the supposed pauper. Instance a case where a town may intrust to a third person supplies intended for the supposed pauper, which, however, are diverted and were neither needed, nor in any wise received, by the latter.
The only question submitted to the jury upon the trial of this case was whether the town officers paid the money with the intention of aiding or supporting Christina Bade as a *96poor person. This could exhaust the issues only in case the evidence was undisputed that she did receive the aid or some part thereof. True, there is no dispute but that she took her meals at the table of the family of Louisa Bade and, doubtless, consumed food paid for in whole or in part with the moneys furnished the latter by the town. But this is not conclusive. One, though living in the family and eating at the table of a pauper aided by the town, who pays his board, certainly cannot be said to receive aid as a pauper merely because his landlady may have used moneys furnished her by the town to purchase the food which she sells him and he eats; nor can it make any difference that such board be paid for in services instead of money, especially if the services are such as to enable some other member of the family to devote his time or labor to earning money for its support, thus rendering sufficient a less contribution from the public.
We find in the record considerable evidence from which the jury might have found that Christina Bade occupied such a position and* did earn the board and lodging she received. It appears that, though sixty-seven years of age, she was active, physically capable to, and did at times, earn money by working for others, notably as a nurse. It appears, too, that at the time of consultation between Louisa Bade and the supervisors as to the amount necessary for herself and family of eight- children that amount was fixed with reference to her own capacity by working for others to earn a share of their maintenance; but that her ability to do this was dependent upon her being relieved from the care of the household and of the children by Christina’s devoting herself thereto and foregoing other employment. It is at least inferential from the evidence that this plan was generally followed. Besides this, it is in evidence that Christina paid money to her daughter-in-law, Louisa, for the purchase of necessaries for the latter’s family. It is at least a reasonable inference that the home which Christina enjoyed in this struggling, not to say destitute, family was not such as to command much price.
*97The question, therefore, was presented whether it could fairly be said that Christina received as a pauper, and not merely as return for her own services and money, any portion of the aid furnished by .the defendant town. We are clear that such question, which was one of fact, cannot be answered in the affirmative as a matter of law, but that it should have been submitted to the jury for their answer in the light of all the facts, circumstances, and reasonable inferences to be drawn therefrom. This court has decided that there may well arise the question of fact to be decided whether some member of a family whose head receives aid from a town does himself receive any part of it. Ettrick v. Bangor, 84 Wis. 256, 54 N. W. 401. In absence of finding on this question the verdict fails to support the judgment.
By the Gourt. — Judgment reversed, and cause remanded for a new trial.